DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with the claim amendments have been fully considered and are not found persuasive.  Applicant contends that the amendments to the independent claims distinguish over the prior art; however, no further explanation was provided.  The previously cited sections of Kung discuss at length R-wave sensing by more than one lead, which would classify as an R-wave characteristic and continue to meet the claim limitations. Due to the change in scope based on the amendments, an updated grounds of rejection is presented below under the same prior art.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6, 7, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kung et al. (US 2003/0088151).
Regarding claim 1, Kung discloses a cardiac augmentation device, including: an actuator configured to apply pressure to a heart to augment a pumping function of the heart (e.g. ¶¶ 65-68, 111, etc.); a sensor system configured to record two or more different ECG leads at the augmented heart, (e.g. ¶¶ 128 – “For atrial sensing, a lead can be sutured to the atrial appendage, while ventricular sensing can be achieved by a corkscrew electrode attached near the apex where no direct squeezing of the myocardium would occur.”), wherein at least two ECG leads of the two or more different ECG leads are configured to sense a same reference signal characteristic of a plurality of reference signal characteristics, wherein the plurality of reference signal characteristics comprises a T-Wave and R-Wave characteristic (e.g. ¶¶ 126-129 – where it is clear that R wave sensing is performed in aptients with AV block and further noted that a plurality of leads (plural) can be used for R-wave sensing as discussed at ¶¶ 128); and a controller configured to: determine one or more control parameters for the cardiac augmentation device using at least one reference signal characteristic of the plurality of reference signal characteristics sensed by one or more of the two or more different ECG leads and control operation of the actuator based on the determined one or more control parameters (e.g. ¶¶ 126-129).
Regarding claim 6, Kung discloses the sensor system comprises two or more epicardial electrode elements adapted to record the two or more different ECG leads (e.g. ¶¶ 128 – “For atrial sensing, a lead can be sutured to the atrial appendage, while ventricular sensing can be achieved by a corkscrew electrode attached near the apex where no direct squeezing of the myocardium would occur.”).
Regarding claim 7, Kung discloses the one or more control parameters are determined based on the two or more different ECG leads of the two or more ECG leads (e.g. ¶¶ 128-129).
Regarding claim 10, Kung teaches a computer program product including instructions stored thereon which when executed by a controller of a cardiac augmentation device prompt the cardiac augmentation device to: record two or more different ECG leads at an augmented heart (e.g. ¶¶ 128 – “For atrial sensing, a lead can be sutured to the atrial appendage, while ventricular sensing can be achieved by a corkscrew electrode attached near the apex where no direct squeezing of the myocardium would occur.”) wherein at least two ECG leads of the two or more different ECG leads are configured to sense a same reference signal characteristic of a plurality of reference signal characteristics, wherein the plurality of reference signal characteristics comprises a T-Wave and R-Wave characteristic (e.g. ¶¶ 126-129 – where it is clear that R wave sensing is performed in aptients with AV block and further noted that a plurality of leads (plural) can be used for R-wave sensing as discussed at ¶¶ 128); determine one or more control parameters for the cardiac augmentation device using at least one reference signal characteristic of the plurality of reference signal characteristics sensed by one or more of the two or more ECG leads of the cardiac augmentation device (e.g. ¶¶ 126-129); and control operation of an actuator of the cardiac augmentation device based on the determined one or more control parameters (e.g. ¶¶ 65-68, 111, etc.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US 2003/0088151) in view of Zhang (US 2016/0213311). 
Regarding claims 2-5, Kung discloses the controller is configured to being capable of selecting one of the two or more ECG leads to be used for determining the one or more control parameters for the cardiac augmentation device (e.g. ¶¶ 128 – where is a subject suffers from atrial flutter or fibrillation, the atrial epicardial lead for sensing the P-waves would not be used and other leads would be relied upon).  In addition, Kung discloses the controller is configured to identify the occurrence of an arrhythmic condition in the signals of the two or more ECG leads (e.g. ¶¶ 126).  King fails to expressly disclose dynamically selecting the one of the ECG leads by analyzing signals including determining a predefined characteristic, calculating a detection parameter based on that characteristic, and determining the one or more control parameters using the detection parameter.  In the same field of endeavor, Zhang teaches obtaining a plurality of cardiac signals from a plurality of leads, and based on the predefined characteristic of either beat intervals or beat qualification criteria, a determination is made on a subset of cardiac signals (e.g. ¶¶ 7-9, 44, etc.) in order to determine a reliable and representative cardiac template.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the filtering and selection of a subset of cardiac leads which meet a certain level of criteria as taught by Zhang, into the device of Kung, in order to yield the predictable results of providing a lead signal which can be relied upon for the stimulation and augmentation of the heart.
Regarding claim 9, Kung fails to expressly disclose the device includes using a module trained by machine learning.  In the same field of endeavor, Zhang teaches the use of a processor configured to employ algorithms which perform functions including the adaptation of lead selection based on changing data, which would classify as machine learning (e.g. ¶¶ 44-49).  It would have been an obvious design choice to incorporate the algorithms as taught by Zhang to include machine learning in the process module, in order to yield the predictable results of providing a processor capable of updating and adapting the lead selection based on changes in the cardiac function of the patient.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kung et al. (US 2003/0088151) in view of Shorofsky (CA 2700390 A1) or Zhang (US 2006/0069322).  Kung fails to expressly disclose the controller configured to dynamically determine a 3 dimensional polarization vector of the heart based on the ECG lead signals.  
In the same field of endeavor, Shorofsky teaches the generation of a 3 dimensional polarization vector of the heart based on ECG lead signals in order to determine the shape and polarization values of the particular vasculature of the heart.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the generation of a 3 dimensional polarization vector of the heart as taught by Shorofsky, into the device of Kung, in order to yield the predictable results of visualizing the cardiac muscle both before and after stimulation.
In the same field of endeavor, Zhang teaches the generation of a 3 dimensional polarization vector of the heart based on ECG lead signals in order to determine the shape and polarization values of the particular vasculature of the heart (e.g. ¶¶ 51, 115, etc.).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to incorporate the generation of a 3 dimensional polarization vector of the heart as taught by Zhang, into the device of Kung, in order to yield the predictable results of visualizing the cardiac muscle both before and after stimulation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792